Citation Nr: 1456504	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to December 1978 with subsequent service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in August 2011.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via Videoconference.

In a June 2014 statement, the Veteran's representative raised the issue of the Veteran's entitlement to service connection for the following: (1) a left hip condition secondary to a right hip condition; (2) a low back condition, to include as secondary to a bilateral hip condition; and (3) a psychological condition.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The competent and adequate evidence fails to show that the Veteran has a right hip disability that is related to a period of active service, to include periods of active duty for training and inactive duty for training.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Pursuant to VA's duty to notify, the RO provided adequate notice in January 2011, prior to the initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard to VA's duty to assist in the development of a claim, VA provided an examination and obtained a medical opinion in April 2011 and associated with the Veteran's file all obtainable service treatment records (STRs), VA treatment records, and other relevant records identified by the Veteran.  38 U.S.C.A. § 5103A(c), (d); 38 C.F.R. § 3.159(c).  In March 2013, VA issued a formal finding that the Veteran's service personnel records are incomplete.  As the March 2013 memorandum indicates that all procedures to obtain these records have been exhausted, the Board finds that VA does not have a continuing duty to seek these records.  38 U.S.C.A. § 5103A(c)(2).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For VA purposes, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. §§ 3.6, 3.303 (2014).

The Board notes that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 that are applicable to active duty do not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2014); 38 C.F.R. § 3.307 (2014); see also Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Here, the Veteran has asserted in multiple statements and during her June 2014 hearing that she slipped on ice while on duty in February 2008 and, as a result, sustained a hip injury that has resulted in her current right hip disability.  Specifically, the Veteran reported that she began to experience pain in her right hip right after the February 2008 accident and that her pain has been continuous.

Review of the record shows that the Veteran sustained a head injury during a period of INACDUTRA in February 2008.  A report entitled "Statement of Medical Examination and Duty Status" (DA Form 2173) indicates that the Veteran had an "accidental fall on the ice at U.S. Army Reserve base" that resulted in "minor head/scalp injuries," and that the nature and extent of the injury was "minor head trauma with scalp laceration."  A February 2008 report from the non-VA hospital where the Veteran was treated immediately after she fell indicates that the Veteran sustained a head injury, but no other injuries or complaints were noted.

The record, to include the Veteran's STRs, is negative for evidence of right hip pain until March 2009, at which time the Veteran was treated by a non-VA clinician and reported pain in the right hip and thigh that had onset three years prior.

An April 2011 VA examination report documents an examiner's opinion that the Veteran's right hip disability, which was diagnosed as degenerative joint disease, "is more likely as not a result of events which occurred during her weekend Reserve duties following a fall on ice."  The examiner reasoned that "[a]lthough [STRs] do not document a right hip injury during her fall, she has consistently reported pain in the right hip following this injury which is consistent with diagnostic testing."  Notably, the examiner remarked that the Veteran reported in August 2009 that she had a three-year history of pain in the region of the lateral and postero-lateral right hip.

The Board finds that the Veteran's recent reports that she experienced pain in her right hip immediately after the accident and that she continued to experience pain until the present time are not credible because they are inconsistent with the other of the evidence of record, to include her reports at the time of the February 2008 accident, and the history she reported at the earliest documented complaint of hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board assigns little probative value to the Veteran's recent statements concerning the onset of her right hip pain and subsequent disability.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  Accordingly, the Board also assigns little probative value to the opinion of the examiner who evaluated the Veteran in April 2011 because his opinion was based on the Veteran's report that her right hip pain had its onset in February 2008 and continued to the present, which the Board has found is inconsistent with what is shown by the totality of the evidence of record.  In addition, this conclusion is not consistent with the other facts the examiner cites; i.e., the onset of pain 3 years prior to 2009, which would place the onset of the hip disability 2 years prior to the in-service fall.  

For the foregoing reasons, the Board concludes that the evidence is against finding that the Veteran sustained a right hip injury during her February 2008 period of INACDUTRA, that a preexisting right hip injury was aggravated during her February 2008 period of INACDUTRA, or that her current right hip disability is related to any other period of active service.  The preponderance of evidence is therefore against a finding of service connection for a right hip disability and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


